561 So.2d 30 (1990)
Moulton KEANE, M.D., Petitioner,
v.
The Honorable Robert L. ANDREWS, Respondent.
No. 90-1060.
District Court of Appeal of Florida, Fourth District.
May 16, 1990.
John R. Hargrove of Heinrich, Gordon, Batchelder, Hargrove, Weihe & Gent, Fort Lauderdale, for petitioner.
No response required by respondent.
PER CURIAM.
This petition for writ of prohibition seeks issuance of a writ of prohibition barring respondent, Broward Circuit Judge Robert L. Andrews from proceeding further in a pending personal injury suit before him. This is the second case in which the petitioner has moved for disqualification of the *31 same respondent trial judge on the grounds that opposing counsel contributed to the judge's campaign fund. In accordance with our opinion denying the petition in the first such case, Keane v. The Honorable Robert Lance Andrews, 555 So.2d 940 (Fla. 4th DCA 1990), we summarily deny the petition, and certify the same question presented therein, as one of great public importance.
DENIED.
LETTS, WALDEN and WARNER, JJ., concur.